MORTON, District Judge.
[1] As to the “appraisers’fees”: The record is exceedingly meager, containing substantially only the referee’s certificate and the bills and schedules submitted by the appraisers. The first question is as to the nature of the receivership appraisal, the trustee contending that it should be little more than a formality and should be paid for on that basis. There are decisions which give support to this view. The point has never arisen in this district. It seems to me that when property is to be administered through the bankruptcy court, it is highly desirable to have a reliable inventory at the earliest possible date; and I think this is especially true where receivers are operating a business. An official inventory which is not to be relied on involves obvious possibilities of danger, and may be worse than useless. In assuming that they were to make a careful and accurate inventory, the appraisers were right; and they are to be paid on that basis.
*813[2] Even so, if the case were an ordinary one, I should agree with the trustee that the allowance was plainly excessive; hut it is not an ordinary case. Here are some 30 stores scattered through four different states. Mr. Wall was already familiar with them. The two other appraisers arranged that one of them should visit each of the stores, so that at least two appraisers might have first-hand knowledge of every store. This plan was carried out; and each of the separate stores was examined by the appraisers sufficiently for them to form a general idea of the stock and business carried on there, and its value.
Although the amount allowed to the appraisers by the referee, $250 apiece, seems large, I am unable, upon the record before me, to say that it is plainly excessive; and it is affirmed.